Citation Nr: 1600435	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  06-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement for service connection for an acquired psychiatric disorder, to include a depressive disorder, as secondary to service-connected pseudofolliculitis barbae (PFB).


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the above claim.

In a September 2008 decision, the Board denied the Veteran's claim.  The Veteran
then appealed the Board's decision to the United States Court of Appeals for
Veterans Claims (Court).  In a Memorandum Decision dated April 2010, the Court vacated the September 2008 decision and remanded the matter to the Board for further development consistent with the Memorandum Decision.  In February 2011, August 2011, August 2012, and June 2013, the Board remanded this claim to
the RO for additional action.

In October 2015, the Veteran filed a VA Form 9/substantive appeal, perfecting his appeal of a July 2015 rating decision that denied service connection for posttraumatic stress disorder (PTSD).  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2015).  

As the required notifications have not been sent in regard to the VA Form 9 filed in October 2015, the Board declines to take any further action on the issue of service connection for PTSD at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's depressive disorder was caused by his service-connected PFB.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a depressive disorder as secondary to service-connected PFB have been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  To establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In this case, the Veteran has a current disability, diagnosed as a depressive disorder and/or major depressive disorder (MDD).  Thus, the first element of service connection on a secondary basis has been met.  The Veteran is also service connected for a skin condition of the face, pseudofolliculitis barbae.  Thus, the second element of a secondary service connection claim has been met.

The crux of this case is whether the Veteran's depressive disorder is caused or aggravated by PFB.  There are conflicting medical opinions on this issue.  In support of his claim, the Veteran submitted a private evaluation from Louise Glogau, MA, dated June 2005.  The psychologist diagnosed the Veteran with a mood disorder due to dermatitis, with major depressive- like episodes.  She noted that the Veteran's "current skin discomfort and disfigurement from dermatitis severely limits lifestyle" and that he experiences "severe Major Depressive Episode symptomatology," including depressed mood, anhedonia, chronic insomnia, loss of energy, isolating behaviors, feelings of helplessness, hopelessness, and worthlessness, and problems with memory and concentration."  

A subsequent May 2015 report from Louise Glogau, MA, which was also co-signed by Ann Freeman, PhD, shows the Veteran as diagnosed with a major depressive disorder secondary to service-connected skin problems including pseudofolliculitis barbae and eczema. The examiner(s) stated that it was her opinion that it was at least as likely as not that the Veteran's depressive symptoms were a result of his skin problems, including pseudofolliculitis barbae and eczema.

Evidence against the claim includes opinions from three VA examiners, dated in February 2007, May 2011 with an addendum in September 2011, and September 2012/January 2013.



The February 2007 VA examiner rendered the Veteran a diagnosis of depressive disorder not otherwise specified (NOS).  In his report, the examiner stated that in his opinion, "that the Veteran's mood disorder is not etiologically related to his military service and does not seem to be secondary to his pseudofolliculitis barbae.  It is affected by his skin condition that he calls dermatitis or eczema, and I do feel that it is one of the etiologic stressors of his current depressive condition." 

In a May 2011 VA psychiatry examination report and September 2011 addendum, a licensed psychologist opined that it was less likely than not that the Veteran's depressive disorder was caused or aggravated by his pseudofolliculitis barbae.  

A different VA examiner reviewed the claims folder and provided a similar opinion in September 2012 and again in January 2013.  

Here, the Board finds that the private psychologists' opinion(s) in favor of the claim and the VA examiners' unfavorable opinions are of equal weight.  Thus, with the medical evidence in relative equipoise, the Veteran prevails on the issue under the "benefit-of-the doubt" rule.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, entitlement to service connection for a depressive disorder as secondary to service-connected PFB is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board has granted in full the benefits sought on appeal, any deficiency in VA's compliance is deemed harmless 

error.  Therefore, further discussion of VA's responsibilities is not necessary.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


ORDER

Entitlement to service connection for a depressive disorder, as secondary to service-connected pseudofolliculitis barbae, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


